United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 30, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20606
                           Summary Calendar



JOSE VALENTINE,

                                      Plaintiff-Appellant,

versus

ADRIAN M. THOMAS, Correctional Lieutenant;
JAMES D. RUBY, Sergeant of Correctional
Officers; CAREY S. STAPLES, Assistant
Warden; SENIOR WARDEN LAUGHLIN; MAJOR RICE,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-CV-1951
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Valentine, Texas prisoner # 113104, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint.     He asserts that Lieutenant Thomas used excessive

force against him by pushing him into a filing cabinet, resulting

in a bruise on his thigh, which did not require medical

treatment, although he was given ibuprofen.     Valentine has not

established that he suffered an injury that was more than de

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20606
                                -2-

minimis.   See Hudson v. McMillian, 503 U.S. 1, 9-10 (1992); Gomez

v. Chandler, 163 F.3d 921, 924 (5th Cir. 1999).    The district

court did not abuse its discretion in dismissing this claim.       See

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Valentine does not argue on appeal that the district court

abused its discretion in dismissing his claims against the

defendants not physically present for the assault or in refusing

to consider his state law claims of assault.   These claims area

therefore deemed abandoned.   See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     The

judgment of the district court is thus AFFIRMED.